Citation Nr: 1137248	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased evaluation for post-operative residuals of left clavicle fracture, currently rated 20 percent disabling. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to April 1988. 

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part denying an increased evaluation from 10 percent for service-connected post-operative residuals of left clavicle fracture; denying service connection for hepatitis C; and denying reopening of a claim for service connection for a right knee disorder.  By a May 2007 rating action associated with a May 2007 Supplemental Statement of the Case (SSOC), the RO granted an increased evaluation for the Veteran's post-operative residuals of left clavicle fracture to 20 percent effective from May 5, 2004, which was the date of receipt of a claim for increased rating that led to the present appeal. 

The Veteran, in a February 2006 VA Form 9, requested a Board hearing, but he expressly withdrew that request by a signed statement submitted in October 2009.

The Board remanded the claim to the Appeals Management Center (AMC) in January 2010 for additional development, and it now returns to the Board for further review.  

Also in the decision of January 2010, the Board reopened and denied a claim for service connection for a right knee disorder.  The AMC thereafter erroneously issued a March 2010 evidence-development letter to the Veteran, addressing both the right knee and the left clavicle, as if both issues had been remanded by the Board (only the clavicle was actually remanded).  The AMC later issued an SSOC in May 2011, correctly addressing the right clavicle but again erroneously addressing the right knee disorder as if it were still a pending issue on remand from the Board.  These erroneous actions regarding the finally denied right knee issue constituted harmless error, since that issue was no longer pending after the decision of the Board in January 2010.  


FINDINGS OF FACT

For the entire rating period beginning up to a year prior to May 5, 2004, including any lesser rating intervals, the Veteran's left clavicle fracture residuals, including the residuals of fracture and its repair and residual surgical scar, had no disabling residuals beyond that analogous to a tender or painful scar without impairment of functioning of underlying parts.


CONCLUSION OF LAW

For the entire rating period beginning up to one year prior to May 5, 2004, including any lesser rating intervals, the criteria for an increased rating above the 20 percent assigned for left clavicle fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2002, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was afforded a VCAA notice letters in August and December of 2004, prior to the appealed May 2005 RO adjudication of the claim for increased rating for left clavicle fracture residuals.  He was afforded an additional VCAA notice in March 2010, which was followed by readjudication of the claim by the AMC in May 2011.  Those letters provided him with notice of the evidence required to satisfy the claim for increased rating.  In May 2010, he was afforded notice of how disability ratings and effective dates are assigned, in compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records, and associated all records obtained with the claims folder.  Service treatment records were previously obtained and associated with the claims file.  The RO also informed the Veteran, including in the appealed rating action and by an SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim.  

Although the Board recognizes that a disability such as the Veteran's left clavicle fracture residuals may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression as pertaining to the disorder is missing from the claims file.  Such continual updating, with the associated requirement of RO or AMC review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. § 19.37, would ultimately preclude the Board from ever adjudicating the claim.  Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication.  In addition, the Veteran has not submitted any statement indicating that the disability in issue has increased in severity since the most treatment records were obtained, or since the most recent VA examination in June 2010, and the record does not otherwise objectively reflect a change in severity of the left clavicle fracture residuals following the most recent VA examination for compensation purposes conducted in June 2010.  As discussed below, the Veteran's credibility with regard to his asserted symptoms have been substantially impeached, with little weight afforded those assertions in the Board's adjudication herein.  

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was afforded a VA examinations for his left clavicle fracture residuals in January 2005, January 2007, and June 2010.  Those examinations were appropriately followed by review of the claim by the AMC, including most recently with issuance of the SSOC in May 2011.  The examinations, taken together with records of VA, private, and service treatment, and statements and testimony by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history, and presented findings and conclusions consistent with his medical history and sufficiently addressing the criteria for rating the disorder in question to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.  The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition.  Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  Ultimately, the claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran has not indicated the existence of additional pertinent evidence, and the case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

In short, in this case, with regard to the increased rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim.  Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for increased rating - that of objective or corroborating evidence of greater disability - was in this case based on development already undertaken, the responsibility of the Veteran.  See 38 C.F.R. § 3.303.

The Board also concludes that the instructions of the Board's January 2010 Remand have been substantially fulfilled.  The Veteran was requested to submitted additional evidence or information in furtherance of his claim inclusive of additional records of treatment.  An additional VA examination was conducted by the same examiner who conducted the January 2007 VA examiner, with the examiner substantially answering additional questions posed, in lieu of simply obtaining an addendum from that examiner.  Finally, the AMC thereafter readjudicated the claim prior to return of the case to the claim on appeal to the Board for further review.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Claim for Increased Rating for Left Clavicle Fracture Residuals 

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the veteran's disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In reviewing the level of disability due to a service-connected joint disorder, when the rating is based on limitation of motion, the Board must consider an increased schedular rating based on functional loss due to pain on undertaking motion, weakened movement, fatigability, and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

When a disability that is not listed within the Rating Schedule must be rated, it is to be rated by analogy under the diagnostic codee for a closely related disease or injury, in which not only the functions affected but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming the principles set forth in Jandreau).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30   (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74   (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469   (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

The present claim is based on the Veteran's assertion of worsening of his claimed left clavicle fracture residuals.  In his claim for increase, received on May 5, 2004, the Veteran asserted current treatment at Ft. Miley for his shoulder.  He further asserted that he had constant pain as well as limitation of motion of the shoulder precluding moving the arm above his head, as well as other associated limitations of motion and functioning, including tingling in the arm and fingertips.  As discussed below, the Board herein ultimately concludes that the evidence preponderates against an functional or other association between the Veteran's service-connected left clavicle fracture residuals and his significant disabilities of the shoulder and associated limitations of functioning and/or neuropathies, with his shoulder disability instead due to unrelated left rotator cuff problems.  

Treatment records within the claims folder substantially address various psychological problems, including substance-related, interpersonal, and homelessness, all necessarily also resulting in impairments of functioning.  The Veteran has been found, including upon most recent VA examination for compensation purposes in June 2010, to be incapable of substantially gainful employment due to multiple physiological problems, inclusive of bilateral rotator cuff disabilities (more severe on the left), and non-physiological problems.  However, all of these substantial causes of incapacity for substantially gainful employment have been shown by the weight of the evidence not to be related to the Veteran's left clavicle fracture residuals.  The Board accordingly concludes that unemployability need not be further considered as related to the Veteran's claim for increased rating adjudicated herein.  See 38 C.F.R. § 4.16 (addressing entitlement to a total rating based on unemployability due to service-connected disabilities).  

Upon a January 2005 VA examination of the Veteran's joints, including evaluation of disability associated with left clavicle fracture residuals, the claims file was not available for review, but the examiner did review some VA treatment notes.  The examiner substantially based a history of disability on that reported by the Veteran.  The examiner noted a history of treatment in service for left clavicular fracture, with initial malunion necessitating internal fixation, after which the Veteran was able to return to full duty.  The examiner noted a history of work as a carpenter in the construction industry after service, with the Veteran reportedly not working in the past three months due to bilateral shoulder pain.  The Veteran also reported a five-year history of increased pain in the left shoulder.  In addition, the Veteran complained of difficulty working overhead and using a hammer, and difficulty with heavy maneuvering using the left upper extremity.  

The January 2005 examiner noted a history of stability of the clavicle surgery scar, with no history of keloid or ulceration, and no history of sensitivity.  However, the Veteran endorsed tenderness over the lateral part of the clavicle as well as over the left shoulder joint.  

Objectively the May 2005 examiner found range of motion of both scapulae to be normal.  A benign surgical scar was observed over the lateral aspect of the left clavicle, without keloid or ulceration, without sensitivity or tenderness, without adherence to underlying tissue, and without limitation of functioning.  There was tenderness on the lateral part of the shaft of the clavicle.  Range of motion of the left shoulder was intact and equivalent to that of the right shoulder, with crepitus on the left but without redness or swelling.  Testing was positive for impingement on the left, with tenderness over the left acromioclavicular joint. There was also tenderness over the rotator cuff insertion over the humeral head.  The examiner noted some limitation of strength in the left upper extremity due to pain.  The examiner diagnosed status post left clavicle fracture with open reduction internal fixation with good outcome.  The examiner also diagnosed left shoulder disability characterized as traumatic degenerative joint disease of the acromioclavicular joint, with impingement syndrome.  The examiner assessed that the left shoulder degenerative joint disease was related to the clavicle fracture.  The examiner also diagnosed rotator cuff tendonitis of the left shoulder which he assessed was not related to the clavicle fracture.  

An April 2005 VA treatment record for the Veteran's complaints of left shoulder pain and right hand pain noted his history of the pain being achy in nature and reportedly being present for 20 years, with some worsening over the past two years.  The complained-of pain was noted to be localized anteriorly around the clavicle.  The treatment examiner provided a broad range of possible conditions causative of the pain: "myofascial pain versus bone pain versus neurogenic pain or regional pain syndrome."  There were thus no definite conclusions as to functional impacts related to left clavicle fracture residuals.

Upon VA examination for compensation purposes in January 2007 to address the Veteran's left clavicle fracture residuals, the examiner reviewed the Veteran's records within the claims file, observing the history of fracture of the clavicle playing football in March 1985, improper healing followed by corrective open reduction internal fixation in May 1986, and hardware removal in October 1986.  The examiner noted that historical records reflected that the fracture thereafter had healed properly.  However, the examiner noted that upon VA examination in February 1990 there had appeared to be some limitation of motion, a painful scar, and what appeared to be chronic pain.  The examiner also noted an MRI in May 2005 showing bone marrow in the distal clavicle and acromion of unclear etiology and possibly representing a bone bruise.  Also noted on that MRI were partial undersurface tear of the supraspinatus tendon with diffuse background tendinopathy, longitudinal intrasubstance tear of the subscapularis tendon, abnormality of the superior and anterior labrum (also representing a possible tear), and mild thickening of the coracoacromial and coracoclavicular ligaments.  The Veteran expressed significant pain with essentially any movement of the left shoulder, and the examiner concluded that DeLuca factors could not be addressed because of the Veteran's endorsed inability to perform repetitions of movements.  The examiner implied that the Veteran's endorsed pain-related limitation of motion of the shoulder was of questionable validity, however, by noting the Veteran's actions when dressing and undressing for the examination.  Ultimately, the January 2007 VA examiner found both pain and limitation of functioning associated with the left shoulder joint.  

Unfortunately, while the Veteran was afforded a VA examination in January 2007 to address the nature and extent of his left clavicle fracture residuals, the VA examiner then noted the Veteran's history of left clavicle fracture and treatment thereafter, but failed to address the nature and extent of the left clavicle fracture residuals, as distinguished from disability of the left shoulder due to other causes.  The examiner instead addressed the left shoulder as a whole, including rotator cuff tear and associated arthritis of the shoulder, without any statement as to whether these additional conditions were associated with the Veteran's post-operative residuals of left clavicle fracture.  

Because the extent of service-connected disability was not addressed at this examination, the Board in its January 2010 remand deemed the January 2007 VA examination inadequate, and remanded the case to obtain either an addendum opinion or a further examination.  A further VA examination for compensation purposes was obtained in June 2010 to address the nature and extent of the left clavicle fracture residuals.  The same VA examiners conducted the May 2005, January 2007, and June 2010 VA examinations.  

Upon that June 2010 VA examination, the examiner noted that when last examined in January 2007 the Veteran had complained of pain with any motion.  In June 2010 the examiner noted, however, that upon the current examination the Veteran did demonstrate motion of the left arm, with full motion observed though with pain.  The examiner further noted that the pain with motion of the left arm was mostly attributable to rotator cuff issues, inclusive of rotator cuff tendonitis and partial tear as well as impingement syndrome.  The examiner observed the Veteran dressing and undressing, noting that he moved with ease.  The examiner also observed that DeLuca issues were not implicated, based on no loss of range of motion with repeated motions.  The examiner in June 2010 concluded that there was psychogenic overlay preventing an accurate assessment of the strength in the left arm, but he nonetheless surmised that strength in arm motion was 4/5 based on the presence of the rotator cuff problems.  

The June 2010 examiner did not attribute left upper extremity loss of strength or functional use to the Veteran's residuals of left clavicular fracture.  Rather, the examiner found that the left clavicular fracture was well-healed, without loss of range of motion of the left shoulder related to the left clavicular fracture residuals and without the left clavicular fracture residuals being causative of any inability to work, any inability to care for himself, or any incapacitating flare-ups.  In support of these conclusions, the examiner noted that the Veteran had rotator cuff problems in both shoulders but that these were more severe on the left, with an MRI of the left shoulder revealing left rotator cuff tendonitis, longitudinal intrasubstance tear of the subscapularis, abnormal bone matter and cyst within the neck of the humerus, suggestion of partial tear versus tendinopathy of the supraspinatus, and suggestion of fracture of the superior body and remote hemarthrosis.  The examiner attributed none of these shoulder problems to the service-connected residuals of fracture of the left clavicle.  Rather, the examiner noted that the clavicular fracture had initially been treated conservatively, but then had been internally fixed ultimately with good healing, followed by removal of the hardware.  The examiner found no complications of clavicular fracture residuals within the increased rating claim period (beginning up to a year prior to May 5, 2004).  See 38 C.F.R. § 3.400(o).

The examiner also observed the Veteran's surgical scar over the clavicle, noting that it was not thickened, keloided, or pigmented; that it showed no signs of ischemia or ulceration; and that it was not adherent to underlying tissues.  However, the examiner did note that it was sensitive to touch, and the Veteran endorsed a history of such sensitivity ever since his in-service surgery. 

These assessments by the June 2010 VA examiner are a notable departure from this same examiner's assessments at his May 2005 VA examination, in that in June 2010 he concluded that left shoulder disability was not attributable to the left clavicle fracture residuals.  The Board observes that (unlike in May 2005), following the June 2010 VA examination the examiner was afforded the opportunity to review the claims file, and he then was able to conclude in a June 2010 examination addendum, based on review of that file, that in fact the Veteran's shoulder disability was not attributable to the left clavicle fracture or its residuals.  The Board concludes that the diagnoses or conclusions of this examiner from June 2010 are more reliable than those from May 2005, because in the June 2010 examination (for an addendum report) he was able to review the claims file inclusive of past medical records and thus was less reliant on the subjective and potentially biased history as provided by the Veteran.  The Board has concluded herein that the Veteran is substantially without credibility in his reporting of disability or symptoms of disability as related to his left clavicle fracture residuals.  

The only lingering question which the June 2010 examiner could not resolve without resorting to unsupported speculation was whether there was any connection between the clavicular fracture and the glenoid fossa.  However, the examiner did not identify any specific disability issues related to the glenoid, and hence the Board concludes that no issue is ultimately raised in this case concerning increased or additional evaluation for the Veteran's residuals of  left clavicular fracture related to the glenoid.  

The June 2010 VA examiner's findings and assessments serve to sufficiently clarify the substantial absence of any significant pain or functional impairment issues attributable to the Veteran's  residuals of clavicular fracture, except for noted tenderness, with pain and impairment affecting movement and functioning of the left arm instead attributable to rotator cuff problems unrelated to the clavicular fracture or its residuals.  

The prior examination in January 2007 was notable for the Veteran's severe pain complaints which may now be attributed in their greatest extent, by the weight of the evidence, including based on the June 2010 VA examiner's findings and assessments, to either rotator cuff disability unrelated to left clavicle fracture residuals, or to psychogenic overlay.  The June 2010 examiner noted the large variance in functional capacity between the January 2007 examination when the Veteran essentially demonstrated no functional range of motion by complaining of severe pain with any motion, and the June 2010 VA examination when repeated full range of motion was possible despite reported significant pain.  The marked variance in demonstrated range of motion and functional capacity between the examinations, and the severity and omnipresence of pain complaints at the January 2007 examination, indicated to the June 2010 examiner the presence of psychogenic overlay.  

The June 2010 VA examiner expressly concluded that there was no loss of range of motion attributable to the left clavicular fracture, and further concluded that most pain was attributable to the rotator cuff.  Given that additional pain is also attributable to psychogenic overlay, this leaves little pain to be attributed to the Veteran's service-connected residuals of left clavicular fracture.  

Thus, the Board concludes by the preponderance of the evidence that the Veteran's left clavicular fracture residuals result in limited pain, including pain attributable to the tender post-operative scar, and essentially no limitation of functioning.  The Board accordingly concludes that the Veteran's residuals of left clavicle fracture are not ratable based on limitation of motion of the left arm under Diagnostic Code 5201, because the weight of the evidence is against that condition causing limitation of motion of the arm.  The more appropriate rating should be by analogy to tender or painful scar, with the weight of the evidence against a compensable level of disability beyond that equivalent to tender or painful scar.  38 C.F.R. § 4.20, 4.118, Diagnostic Code 7804.

The rating criteria for skin disorders were revised effective August 30, 2002, and were revised again effective October 23, 2008.  38 C.F.R. § 4.118  (2002 and 2011).  The claim herein adjudicated thus encompasses both of these revisions of the rating criteria, because the claim for an increased rating was received May 5, 2004, and an increased rating may be assigned up to a year prior to that date, if evidence is presented so indicating that an increase was then warranted.  38 C.F.R. § 3.400(o).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria, but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. § 3.114 (2011) ; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003). 

A rating under Diagnostic Code 7804 was previously only based on a tender or painful scar.   Under the code in effect from August 30, 2002, only a 10 percent disability rating was assignable based on the scar being tender or painful upon examination.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2002).  The revision in 2008 allowed for a rating based on tender or unstable scar, with one or two scars warranting a 10 percent rating, three or four warranting a 20 percent rating, and five or more warranting a 30 percent rating.  38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2011).  Notes following that rating, in the 2008 revision, inform, in part, that an additional rating or ratings may be applicable based on the presence of a scar that is both tender and unstable, or where the scar is also ratable based on other codes.  Id.  

Here, the weight of the evidence is against unstable scar over the rating interval, with none asserted or observed upon examination or treatment.  The weight of the evidence is also against an associated disabling level of impairment in functioning of underlying structures so as to warrant a disability rating for the Veteran's left clavicle fracture residuals on that basis.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (revisions 2002 and 2008).  As discussed, the June 2010 examiner effectively ruled out an association between the Veteran's left clavicle fracture residuals and the Veteran's complained-of pain and dysfunction of the left shoulder, and the weight of cognizable and credible evidence in this case is in accord with that conclusion, and is against functional limitations associated with the service-connected left clavicle fracture residuals.  

The Board has relied substantially on the medical evidence presented to arrive at its conclusion concerning the nature and extent of disability attributable to the Veteran's residuals of left clavicular fracture.  While the Veteran is competent to address symptoms of disability, he lacks the medical expertise to differentiate disability attributable to his service-connected residuals of left clavicular fracture from that attributable to unrelated disability of neighboring structures.  Espritu; cf., Jandreau.  This is particularly true in this case, where the Veteran has significant non-service-connected left rotator cuff disability as well as psychogenic overlay, with the former determined by the June 2010 medical examiner to be unrelated to the service-connected clavicular fracture residuals, and the latter attributable to mental rather than physiological causes. 

In addition, the Board places significant weight on the findings and conclusions of the June 2010 examiner, because that examiner carefully reviewed the medical record and carefully examined the Veteran - as evidenced by the exposition within the examination report and addendum - and also provided detailed findings and explanations for his conclusions, with careful and logical reasoning supported by the medical evidence and other credible evidence of record.  The Board finds that the June 2010 VA examiner's findings and conclusions are substantially consistent with contemporaneous medical findings, as well as historical findings, in treatment and examination records.  They are also substantially consistent with any credible non-medical evidence.  

Based on the significant weight the Board places on the June 2010 findings and conclusions, the Board discounts the Veteran's assertions of pain or disability attributable to his left clavicular fracture residuals, both because we find the Veteran's assertions of such pain and disability to be of limited credibility, and because we find that the significant pain and disability which is actually present due to physiological causes have been attributed in their greatest extent to left rotator cuff disability unrelated to the left clavicular fracture or its residuals.  Pain affecting functioning has not been credibly attributed to the left clavicle fracture residuals.  

The Board finds the Veteran's assertions of pain attributable to his residuals of left clavicular fracture to lack credibility both because of the psychogenic overlay as assessed by the June 2010 examiner as supported by current and past findings, as discussed above, and because the Veteran has demonstrated a lack of credibility in past assertions related to other claimed disability.  The Board in its prior decision of January 2010 denied the Veteran's claim for service connection for a right knee disorder because his assertion of multiple undocumented treatments for the knee in service were not credible in the face of multiple service treatment records for other injury, illness, and disabilities (including treatment for left clavicular fracture) and no service treatment record addressing the right knee.  These apparent fabrications to support the right knee claim in the face of overwhelming contrary objective service evidence weigh heavily against the Veteran's credibility in the current claim for increased evaluation for left clavicular fracture residuals, in the face of substantial evidence supporting the presence of psychogenic overlay and absence of objective evidence to support the presence of functional disability attributable to the claimed left clavicular fracture residuals.  See Caluza (factors affecting credibility).  

The Board accordingly concludes that the left clavicular fracture residuals are most appropriately rated under Diagnostic Code 7804, as analogous in its greatest extent solely to painful scar.  38 C.F.R. §§ 4.20, 4.118.  Other compensable disability attributable to the left clavicular fracture residuals is not credibly shown for the rating period on appeal, with the weight of the evidence against.  38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4.  Under the applicable code (under both most recent revisions) for tender or painful scars, where there is but one painful scar, only a 10 percent disability rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, 2011).

Because the Veteran has already been assigned a 20 percent evaluation for his residuals of left clavicular fracture for the current rating period at issue, the Board finds that the evidence preponderates against an increased rating above that 20 percent being warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered staged ratings, but finds that the weight of the evidence is against the presence of any interval, beginning up to a year prior to the May 5, 2004, date of receipt of claim for increased rating, of greater disability than that encompassed by a 10 percent rating for painful scar, as addressed herein.  38 C.F.R. § 3.400(o) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An increased rating above the 20 percent currently assigned for residuals of left clavicle fracture residuals is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


